Motion Granted in Part; Order filed February 13, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-13-00707-CV
                                    ____________

                        DON E. KILPATRICK, Appellant

                                          V.

                      ADRIANA POTOCZNIAK, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1033021

                                      ORDER

      Appellant’s brief was originally due October 23, 2013. We granted an
extension of time to file appellant’s brief until February 5, 2014. When we granted
this extension, we noted that no further extensions would be granted absent
exceptional circumstances. No brief was filed. On February 5, 2014, appellant filed
a further request for extension of time to file appellant’s brief. To date, counsel has
submitted no brief. We grant the request and issue the following order.
      Accordingly, we order appellant to file a brief with the clerk of this court on
or before March 17, 2014. If appellant does not timely file the brief as ordered, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                       PER CURIAM